[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            Sept. 23, 2009
                             No. 09-12209                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 02-00011-CR-4-SPM-AK

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JOSEPH WAYNE OLIVER,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (September 23, 2009)

Before BLACK, BARKETT and FAY, Circuit Judges.

PER CURIAM:
      Joseph Wayne Oliver appeals the district court’s judgment revoking his

supervised release and imposing a sentence of eight months’ imprisonment. For

the reasons set forth below, we remand this case to the district court for further

findings.

                                           I.

      In 2002, Oliver pled guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g) and 924(a)(2), and was sentenced to 70 months’

imprisonment and 3 years of supervised release. The terms of Oliver’s supervision

prohibited him from unlawfully using or possessing a controlled substance and

required him to participate in a substance abuse and mental health program, as

directed by the probation officer. Oliver began serving his term of supervised

release in June 2007.

      In February 2009, the probation officer, Michael Sobeski, filed a petition

requesting the district court to revoke Oliver’s supervised release. Sobeski alleged

that Oliver had violated the conditions of his supervision by: 1) testing positive for

marijuana; 2) failing to attend his scheduled drug treatment appointment with

Dr. Nancy Wonder on December 11, 2008; and 3) failing to attend his scheduled

mental health treatment appointment with Dr. Wonder on the same date.




                                           2
      At the revocation hearing, defense counsel contested the allegations in the

petition, and, in response, the government called Sobeski as a witness. With

respect to the first allegation, Sobeski testified that one day he went to Oliver’s

house, and Oliver told him that “he couldn’t take a test now because he just took

some Marinol tablets from . . . his sister-in-law.” Sobeski explained that Marinol

was a type of synthetic marijuana and that taking another person’s prescription

medication constituted a violation of Oliver’s supervised release. Sobeski stated

that he subsequently referred Oliver to a mental health and drug treatment

program, and, despite specifically instructing Oliver to attend his

December 11, 2008, appointment, Oliver did not appear. Sobeski continued that

Oliver later informed Sobeski that he did not attend the appointment because the

road was impassable due to a storm the night before, and, for support, Oliver

provided Sobeski with “some transmission” from the electric company. However,

Sobeski testified that he later called the electric company and spoke to Bernard

Rowan, the area operating superintendent, and Robert Sheppard, Rowan’s

supervisor, who both informed him that the road in question was passable on the

morning of Oliver’s appointment.

      Defense counsel called Phyllis Young-Oliver (“Phyllis”), the ex-wife of

Oliver’s brother. Phyllis testified that she was then living with Oliver in order to



                                           3
help care for his mother, who lived nearby and was very ill, and in order to help

him see his mother more frequently, as he had no means of transportation since his

driver’s license had been suspended. Phyllis testified that she attempted to drive

Oliver to his December 11, 2008, appointment, but, due to a storm the previous

night, the only road leading into town was “washed out” and impassable, trees

were down, and the electricity was out, preventing them from making any calls.

Phyllis, a former nurse, admitted giving Oliver Marinol, but she explained that she

gave it to him in order to help ease his nausea from a stomach virus.

      Defense counsel then called Oliver, who testified that he took the Marinol to

help ease his stomach pain, but he did not know what Marinol was or that it was a

controlled substance. With respect to the December 11, 2008, appointment, Oliver

testified that the only road into town was impassable that morning, and, although

he attempted to remove some of the downed trees with a saw, he stopped when he

saw a downed electrical line on the road.

      At the conclusion of the testimony, and after hearing brief argument from

the parties, the court stated: “I have carefully considered the statements of all

parties, the testimony of the witnesses and the information contained in the

violation report. Based on the evidence presented, I now find that you, Joseph

Wayne Oliver, have violated the terms and conditions of your supervised release.”



                                            4
Oliver then personally addressed the court and stated that he did the best he could

to make his scheduled appointments, but he simply lacked “the resources to get

from one point to the next . . . .” The court then pronounced its sentence as

follows:

      I have fully considered the factors set out in 18, United States Code,
      section 3553(a), including the applicable guidelines and the policy
      statements issued by the Sentencing Commission.

      I recognize that the guidelines are not binding upon me and I have
      tailored the sentence to take into account the facts and circumstances
      surrounding this particular case.

      Pursuant to the Sentencing Reform Act of 1984 and all amendments,
      your term of supervised release is revoked. You are hereby
      committed to the custody of Bureau of Prisons for a term of eight
      months.

Defense counsel objected on the ground that “the evidence did not support the

Court’s finding that [Oliver] willfully violated his supervised release.” After the

district court entered a judgment and Oliver filed a notice of appeal, we expedited

this appeal.

                                          II.

      “We review the district court’s conclusion that [an] appellant violated the

terms of his supervised release for abuse of discretion.” United States v. Copeland,

20 F.3d 412, 413 (11th Cir. 1994). “Under 18 U.S.C. § 3583(e), a district court

may, upon finding by a preponderance of the evidence that a defendant has

                                          5
violated a condition of supervised release, revoke the term of supervised release

and impose a term of imprisonment after considering certain factors set forth in 18

U.S.C. § 3553(a).” United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir.

2006); see 18 U.S.C. § 3583(e)(3).

      In Copeland, we clarified that due process requires the district court to state

“the reasons for the revocation of supervised release and the evidence the decision

maker relied upon.” 20 F.3d at 414. In that case, we concluded that the district

court provided sufficient reasons because it “set forth the specific witness

testimony it relied upon in reaching its conclusions, its reasons for crediting [a]

witness, and its justification for revoking appellant’s supervised release.” Id.

at 415.

                                          III.

      In this case, Oliver contends, and the government concedes, that the district

court did not sufficiently state its reasons for revoking Oliver’s supervised release.

The parties are correct, as the district court stated only that, after having considered

the evidence, it found that Oliver violated the terms of his supervision. This

conclusory statement, devoid of any specific reference to the facts or evidence in

the case, is wholly inadequate, especially in light of the conflicting testimony

presented at the revocation hearing. See id. at 414-15; United States v. Lacey, 648



                                            6
F.2d 441, 445 (5th Cir. Unit A June 19, 1981) (holding that “general conclusory

reasons . . . do not meet [the] due process requirement that the revoking judge state

the factual findings and the reasons relied upon for revocation”).1 Accordingly, we

hereby issue a limited remand so that the district court can set forth its reasoning in

this regard.2

        REMANDED.




        1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we adopted
as binding precedent all decisions of the former Fifth Circuit handed down prior to October 1, 1981.
        2
          Because the district court failed to provide sufficient reasons for the revocation, we decline
to address Oliver’s argument that he did not willfully violate the terms of his supervision and that
the district court failed to set forth sufficient reasons for its sentence. On the latter point, however,
we note that the district court on remand may wish to buttress the reasons for its sentence with the
findings it makes on the revocation issue. We also encourage the district court to expedite this case,
as Oliver’s eight-month sentence began to run in April 2009.

                                                   7